

115 HR 2411 IH: To provide that certain current and former Federal employees and members of the Armed Forces may enroll in the Federal Employees Health Benefits Program, and for other purposes.
U.S. House of Representatives
2017-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2411IN THE HOUSE OF REPRESENTATIVESMay 11, 2017Mr. Issa introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide that certain current and former Federal employees and members of the Armed Forces may
			 enroll in the Federal Employees Health Benefits Program, and for other
			 purposes.
	
		1.Eligibility of certain individuals for the Federal Employees Health Benefits Program
 (a)In generalNotwithstanding any other provision of law, any current or former Federal employee who is not otherwise eligible to enroll in the Federal Employees Health Benefits Program under chapter 89 of title 5, United States Code, may enroll in such Program beginning in calendar year 2018.
 (b)RegulationsExcept as provided under this section, the Office of Personnel Management shall prescribe regulations to apply the provisions of such chapter to the greatest extent practicable to individuals enrolled under this section.
 (c)Dental and vision benefitsThe Office shall issue regulations necessary to enroll such individuals in dental or vision benefits plans offered under chapter 89A or 89B of title 5, United States Code, respectively, consistent with the requirements of such section.
 (d)Risk poolThe Office shall ensure that individuals enrolled under this section shall be in the same risk pool maintained for employees (as that term is defined in section 8901(1) of chapter 89 of such title).
 (e)Prohibition on Government contributionNo Government contribution shall be made for any individual enrolled under this section. (f)Availability of tax creditFor purposes of section 36B of the Internal Revenue Code of 1986, any coverage under this section shall be treated as coverage under a health plan offered in the individual market within a State.
 (g)Definition of Federal employeeIn this section, the term Federal employee includes any member of the Armed Forces or veteran (as that term is defined in section 101 of title 38, United States Code) of the Armed Forces.
			